Opinion issued July 15, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00308-CV
                           ———————————
                       MONZER HOURANI, Appellant
                                       V.
 T. GERALD TREECE, INDEPENDENT EXECUTOR FOR THE ESTATE
           OF JOHN M. O'QUINN, DECEASED, Appellee



                   On Appeal from the Probate Court No. 2
                            Harris County, Texas
                      Trial Court Case No. 392,247-405



                         MEMORANDUM OPINION

      Appellant, Monzer Hourani, representing that the parties have entered into a

written settlement agreement, has filed a verified unopposed motion to dismiss the
appeal with prejudice. See TEX. R. APP. P. 42.1(a). No opinion has issued. See TEX.

R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal with prejudice. See

TEX. R. APP. P. 42.1(a), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                         2